DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2022 has been entered.
Response to Amendment
The Amendment filed October 21, 2022 has been entered. Claims 1 and 4 – 14 are pending in the application with claims 2 and 3 being cancelled and claims 6, 10 and 11 being withdrawn. The amendment to the claims have overcome some of the claim objections and all 112 rejections set forth in the last Final Action mailed June 23, 2022. 
Claim Objections
Claims 1, 4, 5, 7 – 9 and 12 – 14 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 21 and claim 7, line 23: “toward the one axial side” should read --toward the one axial side of the flange portion--.
Claim 1, lines 23-24 and claim 7, lines 26-27: “a second positioning portions” should read --a second positioning portion--.
Claim 12, line 1: “The mounting structure of electric pump device” should read --The electric pump device--.
Claims 13 and 14, line 1: “The mounting structure of electric pump device” should read --The mounting structure of electric pump--.
Claims 4, 5 and 12 are objected to for being dependent on claim 1.
Claims 8, 9, 13 and 14 are objected to for being dependent on claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7 – 9 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chikaoka, Takayuki (JP 2012097585 – herein after Chikaoka) in view of Fu et al. (US 2016/0109016 – herein after Fu) and evidenced by Oguri et al. (JP 5105150 – herein after Oguri) or Nishimura Akito (US 2011/0064358 – herein after Nishimura).
In reference to claim 1, Chikaoka teaches an electric pump device (1), comprising (see disclosed figures): 
a motor (33+3) having a shaft (32) extending along a first central axis (see fig. A below: labelled “1st”); 
a pump portion (22+21) driven by the motor; and 
a housing (2) for housing the motor and the pump portion, 
wherein the housing (2) comprises: 
a housing body portion (2a+2b) which has a bottomed tube shape and extends in an axial direction (in horizontal direction), 
a flange portion (2c) which expands radially outward from an outer peripheral surface (outer circumferential peripheral surface) of the housing body portion (2b of 2a+2b), 
a seal portion (15) which has a ring shape (in view of fig. 5) extending in a circumferential direction and is arranged at a corner portion (see fig. A below: labelled “c1”) in which the outer peripheral surface of the housing body portion (2b) and an end surface (labelled “s1” in fig. A below) facing one axial side (left side) of the flange portion (2c) are connected, and 
a projection portion (11) extending from a bottom portion (i.e. left portion in view of fig. 5) of the housing body portion (2a+2b) toward the one axial side (towards left side);
a second central axis (see fig. A below: labelled “2nd”) of the projection portion is arranged at a position shifted in a radial direction (being a vertical direction) from the first central axis; and
the flange portion (2c) has a mounting hole (25; hole(s) through which fasteners pass) through which a screw member (5) for fixing the housing passes.

    PNG
    media_image1.png
    1019
    929
    media_image1.png
    Greyscale

Fig. A: Edited fig. 5 of Chikaoka to show claim interpretation.
Chikaoka does not teach the electric pump wherein the flange portion has positioning portions on the end surface facing the one axial side of the flange portion; and wherein the positioning portions have a convex shape projected from the end surface facing the one axial side of the flange portion toward the one axial side.
However, Fu teaches a joining structure between two casing components that discloses two-hole portions placed into two mating faces of the two casing components and pins being placed into the two hole portions (Figure 1, holes 91a and 81a with pin 92; ¶26 discloses “Each of the pin hole 91a, the dowel pin 92 and the pin hole 81a may be provided at plural positions in a circumferential direction”). The resultant combination would place these hole portions along the flange (2c) and mounting surface (“ms”, see fig. A above) of Chikaoka with the positioning pins such that the flange portion has positioning portions (pins) on the end surface (s1) facing the one axial side of the flange portion, and wherein the positioning portions have a shape (shape of the pin 92) projected from the end surface facing the one axial side of the flange portion toward the one axial side.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange and mounting surface of Chikaoka with the positioning portions of Fu to assist in assembly and ensure a proper alignment is made during assembly.
Fu remains silent on the positioning portions (pins) having a convex shape.
However, such convex shape positioning portions or pins are known in the art (i.e. pins with tapered end(s)) as evidenced by Oguri or Nishimura [in Oguri (see fig. 6), positioning pin is “np”; In Nishimura (see ¶70), positioning pin is “29”].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make the positioning pin of Fu a convex shaped pin as evidenced by Oguri or Nishimura in the modified electric pump device of Chikaoka and Fu by making the ends of the positioning pin in the tapered form (i.e. convex shaped positioning pin) since such a modification would have involved a mere change in the shape of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, applicant has not disclosed any criticality to the shape of the positioning pin.
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cylindrical shaped positioning pin of Fu for a convex shaped positioning pin as evidenced by Oguri or Nishimura in the modified electric pump device of Chikaoka and Fu in order to obtain the predictable result of positioning the casings and ensuring proper alignment between the casings. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Thus, Chikaoka, as modified, teaches the electric pump device (see fig. B below):
wherein the positioning portions (modified positioning portions of Fu) have a convex shape projected from the end surface (labelled “s1” in fig. A above) facing the one axial side of the flange portion (left side of the flange portion 43) toward the one axial side,
the positioning portions has a first positioning portion and a second positioning portion arranged in the flange portion, 
when the housing is viewed from the axial direction, a direction along which a virtual straight line (labelled “VL” in fig. B below) passing through the first central axis (labelled “1st” in fig. A above or fig. B below) and the second central axis (labelled “2nd” in fig. A above or fig. B below) extends is defined as an inter-axis direction,
the first positioning portion is arranged to be radially further from the projection portion (11) in a direction from the second central axis (labelled “2nd”) toward the first central axis (labelled “1st”) [as seen in fig. B below],
when the housing is viewed from the axial direction, two tangent lines (labelled “T1” and “T2” in fig. B below) which pass through a third central axis (labelled “3rd” in fig. B below) of the first positioning portion and are tangent to the outer peripheral surface of the projection portion are a first tangent line (“T1”) and a second tangent line (“T2”), and
 the second positioning portion is arranged to be radially further from the projection portion in a direction from the first central axis (labelled “1st”) toward the second central axis (labelled “2nd”) and between (in circumferential direction) the first tangent line (“T1”) and the second tangent line (“T2”) [as seen in fig. B below].

    PNG
    media_image2.png
    1059
    852
    media_image2.png
    Greyscale

Fig. B: Edited fig. 1 of Chikaoka to show the modified pump of Chikaoka.
Please note that the above-mentioned claimed features (having tangent lines in the claimed manner and/or locating the positioning portions in the claimed manner to define the claimed tangent lines) are dependent on the positioning portions' location in the modified electric pump device. Applicant has not disclosed any criticality to these features. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the positioning portions in the flange portion of Chikaoka’s modified electric pump device so that positioning portions and tangent lines are located in claimed manner since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In reference to claim 4, Chikaoka, as modified, teaches the electric pump device, wherein (see fig. B above)
a normal line of the first tangent line (labelled “N1”) which passes through a first tangent point being a tangent point of the outer peripheral surface of the projection portion (11) and the first tangent line and extends from the first tangent line toward a direction opposite to the second central axis (labelled “2nd”) is a first normal line; 
a normal line of the second tangent line (labelled “N2”) which passes through a second tangent point being a tangent point of the outer peripheral surface of the projection portion (11) and the second tangent line and extends from the second tangent line toward a direction opposite to the second central axis (labelled “2nd”) is a second normal line;
the second positioning portion is arranged to be radially further from the projection portion in a direction from the first central axis toward the second central axis of the inter-axis direction than the first normal line (“N1”) and the second normal line (“N2”).
In reference to claim 7, Chikaoka teaches a mounting structure of electric pump, comprising (see disclosed figures):
an electric pump device (1), comprising: 
a motor (33+3) having a shaft (32) extending along a first central axis (see fig. A above: labelled “1st”); 
a pump portion (22+21) driven by the motor; and 
a housing (2) for housing the motor and the pump portion, 
wherein the housing (2) comprises: 
a housing body portion (2a+2b) which has a bottomed tube shape and extends in an axial direction (in horizontal direction), 
a flange portion (2c) which expands radially outward from an outer peripheral surface (outer circumferential peripheral surface) of the housing body portion (2b of 2a+2b), 
a seal portion (15) which has a ring shape (in view of fig. 5) extending in a circumferential direction and is arranged at a corner portion (see fig. A above: labelled “c1”) in which the outer peripheral surface of the housing body portion (2b) and an end surface (labelled “s1” in fig. A above) facing one axial side (left side) of the flange portion (2c) are connected, and 
a projection portion (11) extending from a bottom portion (i.e. left portion in view of fig. 5) of the housing body portion (2a+2b) toward the one axial side (towards left side);
a second central axis (see fig. A above: labelled “2nd”) of the projection portion is arranged at a position shifted in a radial direction (being a vertical direction) from the first central axis; and
the flange portion (2c) has a mounting hole (25; hole(s) through which fasteners pass) through which a screw member (5) for fixing the housing passes; and
a mounted object (100) to which the electric pump device is mounted, wherein the mounted object (100) comprises: 
a mounting surface (labelled “ms” in fig. A above) facing the other axial side (right axial side) and in contact with the end surface (“s1”) facing the one axial side (left side) of the flange portion (2c); 
a recess (102) which is recessed from the mounting surface toward the one axial side (left side) and into which the housing body portion (2a+2b) is inserted; 
an in-port (103) which opens in a bottom surface of the recess (left surface of the recess 102) and extends in the axial direction (horizontal direction) and into which the projection portion (11) is inserted; and 
a corner (labelled “c2” in fig. B above) which has a ring shape extending in a circumferential direction and in which an inner peripheral surface of the recess (102) and the mounting surface (“ms”) are connected, 
wherein from the end surface (“s1”) facing the one axial side of the flange portion (2c) to at least a part of the bottom portion (left portion) of the housing body portion (2a+2b), the inner peripheral surface of the recess (102) faces the outer peripheral surface of the housing body portion (2a+2b) with a gap (as seen in fig. 5 or fig. A above: gaps labelled “g1”, “g2”) therebetween in the radial direction, 
the seal portion (15) is arranged clamped in the corner (labelled “c2” in fig. A above) and the corner portion (labelled “c1” in fig. A above).
Chikaoka does not teach the electric pump wherein the flange portion has positioning portions on the end surface facing the one axial side of the flange portion; and wherein the positioning portions have a convex shape projected from the end surface facing the one axial side of the flange portion toward the one axial side.
However, Fu teaches a joining structure between two casing components that discloses two-hole portions placed into two mating faces of the two casing components and pins being placed into the two hole portions (Figure 1, holes 91a and 81a with pin 92; ¶26 discloses “Each of the pin hole 91a, the dowel pin 92 and the pin hole 81a may be provided at plural positions in a circumferential direction”). The resultant combination would place these hole portions along the flange (2c) and mounting surface (“ms”, see fig. A above) of Chikaoka with the positioning pins such that the flange portion has positioning portions (pins) on the end surface (s1) facing the one axial side of the flange portion, and wherein the positioning portions have a shape (shape of the pin 92) projected from the end surface facing the one axial side of the flange portion toward the one axial side.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the flange and mounting surface of Chikaoka with the positioning portions of Fu to assist in assembly and ensure a proper alignment is made during assembly.
Fu remains silent on the positioning portions (pins) having a convex shape.
However, such convex shape positioning portions or pins are known in the art (i.e. pins with tapered end(s)) as evidenced by Oguri or Nishimura [in Oguri (see fig. 6), positioning pin is “np”; In Nishimura (see ¶70), positioning pin is “29”].
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to make the positioning pin of Fu a convex shaped pin as evidenced by Oguri or Nishimura in the modified electric pump device of Chikaoka and Fu by making the ends of the positioning pin in the tapered form (i.e. convex shaped positioning pin) since such a modification would have involved a mere change in the shape of the component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, applicant has not disclosed any criticality to the shape of the positioning pin.
Alternatively, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cylindrical shaped positioning pin of Fu for a convex shaped positioning pin as evidenced by Oguri or Nishimura in the modified electric pump device of Chikaoka and Fu in order to obtain the predictable result of positioning the casings and ensuring proper alignment between the casings. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Thus, Chikaoka, as modified, teaches the mounting structure of electric pump (see fig. B above):
wherein the positioning portions (modified positioning portions of Fu) have a convex shape projected from the end surface (labelled “s1” in fig. A above) facing the one axial side of the flange portion (left side of the flange portion 43) toward the one axial side,
wherein the positioning portions has a first positioning portion and a second positioning portion arranged in the flange portion, 
when the housing is viewed from the axial direction, a direction along which a virtual straight line (labelled “VL” in fig. B above) passing through the first central axis (labelled “1st” in fig. A above or fig. B above) and the second central axis (labelled “2nd” in fig. A above or fig. B above) extends is defined as an inter-axis direction,
the first positioning portion is arranged to be radially further from the projection portion (11) in a direction from the second central axis (labelled “2nd”) toward the first central axis (labelled “1st”) [as seen in fig. B above],
when the housing is viewed from the axial direction, two tangent lines (labelled “T1” and “T2” in fig. B above) which pass through a third central axis (labelled “3rd” in fig. B above) of the first positioning portion and are tangent to the outer peripheral surface of the projection portion are a first tangent line (“T1”) and a second tangent line (“T2”), and
the second positioning portion is arranged to be radially further from the projection portion in a direction from the first central axis (labelled “1st”) toward the second central axis (labelled “2nd”) and between (in circumferential direction) the first tangent line (“T1”) and the second tangent line (“T2”) [as seen in fig. B above];
the mounting surface (“ms” in fig. A above) has mounting surface positioning portions (recessed holes of Fu) into which the positioning portions (pins) are fitted, and 
the mounting surface positioning portions have a hole shape (cylindrical/circular shape) recessed from the mounting surface toward the one axial side (towards the left side in axial direction) or a convex shape projected from the mounting surface toward the other axial side.
Please note that the above-mentioned claimed features (having tangent lines in the claimed manner and/or locating the positioning portions in the claimed manner to define the claimed tangent lines) are dependent on the positioning portions' location in the modified electric pump device. Applicant has not disclosed any criticality to these features. Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the positioning portions in the flange portion of Chikaoka’s modified electric pump device so that positioning portions and tangent lines are located in claimed manner since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
In reference to claim 8, Chikaoka, as modified, teaches the mounting structure of electric pump, wherein an axial length (labelled “a1” in fig. B above; please note “ref” is a reference point from which the length is measured) at which the positioning portions (positioning pins) and the mounting surface positioning portions (recessed holes for positioning pins) are fitted is smaller than an axial length (labelled “a2” in fig. B above) at which the projection portion (11) is inserted into the in-port (102).
In reference to claim 9, Chikaoka discloses the mounting structure of electric pump, wherein the corner (labelled “c2” in fig. A above) has an inclination surface (labelled “is” in fig. A above) positioned radially inward toward one axial side (towards the axial side in left direction).
In reference to claim 12, Chikaoka, as modified, teaches the electric pump device, wherein (see fig. B above) the positioning portions are arranged radially outside the outer peripheral surface of the housing body portion (2a+2b) and radially inside the mounting hole.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the positioning portions in the claimed manner in the modified pump of Chikaoka, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality to as to why the positioning portions need to be located in the claimed manner.
In reference to claim 13, Chikaoka teaches the mounting structure of electric pump, wherein the housing body portion (2a+2b) has a weight-shaped portion (shaded portion in fig. A above) whose outer diameter decreases toward one side (left side) in the axial direction.
In reference to claim 14, Chikaoka teaches the mounting structure of electric pump, wherein the housing body portion (2a+2b) further comprises: a cylindrical portion (boxed portion in fig. A above) connected to the end face of the flange portion (2c) facing one side in the axial direction; and a weight-shaped portion (shaded portion in fig. A above), which has an outer diameter that becomes smaller toward one side (left side) in the axial direction and is located on the one side in the axial direction with respect to the cylindrical portion, wherein a gap (“g1” in fig. A above) between the inner peripheral surface of the recess (102) and the weight-shaped portion (shaded portion) is larger than the gap (“g2” in fig. A above) between the inner peripheral surface of the recess (102) and the cylindrical portion (boxed portion).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chikaoka in view of Fu, Oguri (evidence reference) or Nishimura (evidence reference) and Hyodo Minoru (US 2014/0054991 – herein after Hyodo).
Chikaoka remains silent on an inverter.
However, Hyodo teaches a similar electric pump device, comprising: an inverter (27+28) electrically connected to the motor; and an inverter case (26) for housing the inverter, wherein the inverter case is arranged at the other axial side (axial side in right direction) of the housing (10).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide inverter and the inverter case as taught by Hyodo in the modified electric pump of Chikaoka for the purpose of controlling the operational state or operation of the pump as desired.
Thus, Chikaoka, as modified, teaches the electric pump wherein the positioning portions overlap the inverter case when viewed from the axial direction (when viewed in the horizontal direction from the left in fig. 5 of Chikaoka).
Response to Arguments
The arguments, filed October 21, 2022, have been fully considered but they are moot. The amendment to independent claims 1 and 7 changed the scope of the claim. As a result, new ground(s) of rejection is presented in this office action, in view of newly found reference of Chikaoka. Please note that this new reference of Chikaoka is different from the older reference of Chikaoka and in this new ground(s) of rejection, the positioning portion(s) has/have a new interpretation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746